J-S05044-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN RE: ADOPTION OF S.N.L., A MINOR             IN THE SUPERIOR COURT OF
CHILD,                                               PENNSYLVANIA




APPEAL OF: E.L., NATURAL FATHER,

                        Appellant                   No. 1646 WDA 2014


                Appeal from the Decree September 22, 2014
              In the Court of Common Pleas of Fayette County
                  Orphans' Court at No(s): 18 ADOPT 2014


BEFORE: DONOHUE, SHOGAN, and STABILE, JJ.

CONCURRING MEMORANDUM BY SHOGAN, J.:                 FILED APRIL 06, 2015

      I agree that the record supports the orphans’ court’s involuntary

termination of Father’s parental rights pursuant to 23 Pa.C.S. § 2511(a)(1).

I write separately to note my position that despite Father’s failure to

challenge the trial court’s conclusion under section 2511(b), such review is

necessary, if not compelled.

      In In re Adoption of C.L.G., 956 A.2d 999 (Pa. Super. 2008) (en

banc), this Court noted that the appellant did not challenge the trial court’s

analysis of 23 Pa.C.S. § 2511(b).        Nonetheless, the C.L.G. Majority

proceeded to address the issue.      Id. at 1010.     The dissent noted its

agreement with the Majority “that consideration of the needs and welfare of

the child is mandated by section 2511(b) in all termination cases even when
J-S05044-15


not challenged on appeal to this Court.”        Id. at 1014 n.6 (Bender, P.J.E.,

dissenting). While there may be panel decisions of this Court that choose

not to address subpart (b), as cited by the Majority herein, Majority

Memorandum at 5 n.1, in my view the en banc C.L.G. decision dictates

otherwise.     As we stated recently, “This Court must agree with only one

subsection of 23 Pa.C.S.A. § 2511(a), in addition to subsection 2511(b),

in order to affirm the termination of parental rights.” In re I.E.P., 87
A.3d 340, 344 (Pa. Super. 2014) (emphasis added). It goes without saying

that we cannot express our agreement with subsection (b), if we do not

conduct a review of it.

      As to the merits of the issue, herein the orphans’ court has included

only three sentences revealing, sub silentio, that it evaluated whether

termination of Father’s parental rights would best serve the needs and

welfare of Child. Orphans’ Court Opinion, 10/24/14, at 7. We review the

record in order to determine whether we agree with the orphans’ court.

      In     reviewing    the   evidence   in   support   of   termination   under

section 2511(b), our Supreme Court stated as follows:

      [I]f the grounds for termination under subsection (a) are met, a
      court “shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child.”
      23 Pa.C.S. § 2511(b). The emotional needs and welfare of the
      child have been properly interpreted to include “intangibles such
      as love, comfort, security, and stability.” In re K.M., 53 A.3d
781, 791 (Pa. Super. 2012). In In re E.M., [620 A.2d 481, 485
      (Pa. 1993)], this Court held that the determination of the child’s
      “needs and welfare” requires consideration of the emotional
      bonds between the parent and child. The “utmost attention”

                                       -2-
J-S05044-15


     should be paid to discerning the effect on the child of
     permanently severing the parental bond. In re K.M., 53 A.3d
     at 791.

In re: T.S.M., 71 A.3d 251, 267 (Pa. 2013).

     This six and one-half-year-old child was only one year old when she

last had contact with Father, who has been incarcerated most of Child’s

young life. N.T., 9/16/14, at 14–16. She clearly has no bond with Father.

To the extent that Father now wishes to have an opportunity to bond with

the Child, this Court has held, “The court cannot and will not subordinate

indefinitely a child’s need for permanence and stability to a parent’s claims

of progress and hope for the future.” In re Adoption of R.J.S., 901 A.2d
502, 513 (Pa. Super 2006).     See also Adoption of C.L.G., 956 A.2d at

1007 (child’s life will not be put on hold in hope that parent will assume

responsibilities of parenting). Moreover, Mother and Fiancé have been the

sole caregivers for Child, and it is they who have been meeting Child’s

needs. The competent evidence in the record supports the orphans’ court’s

conclusion that no bond exists between Father and Child that would be

harmed by the termination of Father’s parental rights, and that termination

would serve Child’s needs and welfare.

     Thus, because I would conclude that the orphans’ court did not abuse

its discretion in terminating Father’s parental rights pursuant to 23 Pa.C.S.

2511(a)(1) and (b), I would affirm the decree; thus I concur.




                                    -3-